

116 S3784 IS: Monthly Economic Crisis Support Act
U.S. Senate
2020-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3784IN THE SENATE OF THE UNITED STATESMay 20, 2020Ms. Harris (for herself, Mr. Sanders, Mr. Markey, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide monthly rebates to every individual residing in the United States during the COVID-19 pandemic.1.Short titleThis Act may be cited as the Monthly Economic Crisis Support Act.2.Monthly rebates to individuals during co­ro­na­vi­rus pandemic(a)In generalSubchapter B of chapter 65 of the Internal Revenue Code of 1986 is amended by inserting after section 6428 the following new section:6428A.Monthly rebates to individuals during coronavirus pandemic(a)In general(1)Determination of rebate amount(A)In generalOn each applicable date, an eligible individual shall be treated as having made a payment against the tax imposed by chapter 1 for the applicable taxable year in an amount equal to the sum of—(i)$2,000 ($4,000 in the case of eligible individuals filing a joint return), plus(ii)an amount equal to the product of $2,000 multiplied by the number of dependents (as defined in section 152) of the taxpayer.(B)Limitation with respect to dependentsThe number of dependents of the taxpayer which may be taken into account for purposes of subparagraph (A)(ii) shall not exceed 3.(2)Limitation based on adjusted gross incomeThe amount determined under paragraph (1)(A) (determined without regard to this paragraph) shall be reduced (but not below zero) by 10 percent of so much of the taxpayer's adjusted gross income as exceeds—(A)$200,000 in the case of a joint return,(B)$150,000 in the case of a head of household, and(C)$100,000 in the case of a taxpayer not described in subparagraph (A) or (B).(b)Applicable dateFor purposes of this section, the term applicable date means the first day of any month during the period—(1)beginning March 2020, and(2)ending on the third month beginning after the date on which the Secretary of Health and Human Services determines that the public health emergency declared by such Secretary under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID-19, has ended.(c)Other definitionsFor purposes of this section—(1)Eligible individualThe term eligible individual means any individual other than—(A)any nonresident alien individual,(B)any individual with respect to whom a deduction under section 151 is allowable to another taxpayer for an applicable taxable year beginning in the calendar year in which the individual's taxable year begins, and(C)an estate or trust.(2)Applicable taxable yearThe term applicable taxable year means the taxable year ending in the calendar year preceding the date on which the payment under subsection (a) is treated as made.(d)Other rules(1)Timing and manner of payments(A)TimingThe Secretary shall, subject to the provisions of this title, refund or credit any overpayment attributable to this section as rapidly as possible.(B)Alternate information(i)In generalFor purposes of disbursing refunds payable under this subsection to any eligible individual, if such individual has not, as of any applicable date, filed a tax return for the applicable taxable year, the Secretary shall—(I)use return information with respect to such individual for the taxable year preceding such applicable taxable year, or(II)in the case of an individual who has not filed a tax return for the applicable year or the taxable year described in subclause (I), use any applicable information provided by any relevant Federal and State agencies.(ii)Coordination and notification(I)In generalFor purposes of clause (i)(II), the Secretary shall—(aa)coordinate with the heads of relevant Federal and State agencies to receive applicable information with respect to any individuals who may be eligible to receive a refund payment pursuant to this section, and(bb)establish, in such form and manner as is deemed appropriate by the Secretary, an alternative method of reporting information necessary to determine the amount of any refund payments for which such individuals may be eligible, including methods specifically designed to identify and account for foster youth and individuals experiencing homelessness.(C)Delivery of paymentsNotwithstanding any other provision of law, the Secretary may certify and disburse refunds payable under this subsection—(i)electronically to any account to which the payee authorized, on or after January 1, 2018, the delivery of a refund of taxes under this title or of a Federal payment (as defined in section 3332 of title 31, United States Code), or(ii)through such other means as are determined appropriate by the Secretary, including through the use of stored value cards and online payment systems.(D)Waiver of certain rulesNotwithstanding section 3325 of title 31, United States Code, or any other provision of law, with respect to any payment of a refund under this subsection, a disbursing official in the executive branch of the United States Government may modify payment information received from an officer or employee described in section 3325(a)(1)(B) of such title for the purpose of facilitating the accurate and efficient delivery of such payment. Except in cases of fraud or reckless neglect, no liability under sections 3325, 3527, 3528, or 3529 of title 31, United States Code, shall be imposed with respect to payments made under this subparagraph.(2)Reduction of initial paymentWith respect to the initial payment of a refund to a taxpayer which is made under this subsection, such payment shall be reduced (but not below zero) by the amount of any refund or credit made or allowed to such taxpayer pursuant to subsection (f) of section 6428.(3)No interestNo interest shall be allowed on any overpayment attributable to a payment deemed made under this section.(4)Notice to taxpayerNot later than 15 days after the date on which the Secretary distributed any payment to a taxpayer pursuant to this section, notice shall be sent by mail to such taxpayer’s last known address. Such notice shall indicate the method by which such payment was made, the amount of such payment, and a phone number for the appropriate point of contact at the Internal Revenue Service to report any failure to receive such payment.(e)RegulationsThe Secretary shall prescribe such regulations or other guidance as may be necessary to carry out the purposes of this section, including any such measures as are deemed appropriate to avoid allowing multiple payments to a taxpayer..(b)Additional rules(1)Treatment of possessionsRules similar to the rules of subsection (c) of section 2201 of the CARES Act (Public Law 116–136) shall apply for purposes of section 6428A of such Code (as added by subsection (a)).(2)Exception from reduction or offsetAny credit or refund allowed or made to any individual by reason of section 6428A of the Internal Revenue Code of 1986 (as added by subsection (a)) or by reason of paragraph (1) of this subsection shall not be—(A)subject to reduction or offset pursuant to section 3716 or 3720A of title 31, United States Code;(B)subject to reduction or offset pursuant to subsection (c), (d), (e), or (f) of section 6402 of the Internal Revenue Code of 1986; or(C)reduced or offset by other assessed Federal taxes that would otherwise be subject to levy or collection.(3)Public awareness campaignRules similar to the rules of subsection (e) of section 2201 of the CARES Act shall apply for purposes of section 6428A of such Code (as added by subsection (a)).(4)Prohibition on garnishment(A)DefinitionsIn this paragraph, the terms financial institution, freeze, garnish, and garnishment order have the meanings given the terms in section 212.3 of title 31, Code of Federal Regulations, as in effect on the date of enactment of this Act.(B)ProhibitionNo financial institution may garnish or freeze any portion of a refund made to any debtor by reason of section 6428A of the Internal Revenue Code of 1986 (as added by subsection (a)) or by reason of paragraph (1) pursuant to a garnishment order. (c)Appropriations To carry out rebatesImmediately upon the enactment of this Act, out of any money in the Treasury not otherwise appropriated, there shall be appropriated $250,000,000 to the Department of the Treasury to carry out the purposes of this section and section 6428A of the Internal Revenue Code of 1986, to remain available until expended.(d)Waiver of fees by insured depository institutionsNo insured depository institution, as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813), may impose a fee on a person for cashing any check for a refund payable under section 6428A of the Internal Revenue Code of 1986 (as added by subsection (a)) or subsection (b)(1).(e)Conforming amendments(1)Section 6211(b)(4)(A) of the Internal Revenue Code of 1986 is amended by striking and 6428 and inserting 6428, and 6428A.(2)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting “6428A,” after “6428,”.(3)The table of sections for subchapter B of chapter 65 of subtitle F of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 6428 the following:Sec. 6428A. Monthly rebates to individuals during coronavirus pandemic..